Case 1:19-cv-02170-LDH-LB Document 23 Filed 10/30/19 Page 1 of 4 PageID #: 70




                                                                                               October 30, 2019
Honorable Judge LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

By Electronic Filing

        Re:      Letter Regarding Defendants’ Motion to Appear Pro Hac Vice, Case No. 1:19-
                 cv-02170-LDH-LB, Rudler v. MLA Law Offices, LTD et al.

Dear Judge DeArcy Hall:

        My firm represents the Plaintiff and the putative class in the above-captioned matter. I write
in order to indicate that Plaintiff intends to oppose Attorney Malevitis’s motion to appear pro hac vice,
request a briefing schedule,1 and provide a brief summary of legal authority for the position we are
taking. I write in this form drawing on instruction and reasoning in Individual Practice III.A.4, as it
appears no Individual Practice is directly applicable, and no briefing schedule or return date has been
proposed by Defendants.

        In brief, there are two issues with Attorney Malevitis’s application: (1) Attorney Malevitis
appears to have intentionally failed to disclose discipline he has received and (2) Attorney Malevitis is
the sole witness to much relevant conduct and will be a necessary witness at trial (or any hearing).

        First, Attorney Malevitis’ application discloses that “[i]n 2013 [he] was suspended from the
practice of law for one (1) year by Order of the Illinois Supreme Court,” but fails to disclose any of
the “facts and circumstances” of that suspension as required by Local Rule 1.3(c). More troublingly,
Attorney Malevitis fails entirely to disclose that he was also suspended from practice by the State of
Michigan. A copy of the relevant suspension order is enclosed with this letter.

         Courts addressing similar failures to disclose deny pro hac vice admission and even revoke pro
hac vice admission after it has been granted. See, for examples, In re Shalaby, 775 F App'x 249, 250 (7th
Cir 2019) (upholding District Court’s decision to “revoke Shalaby’s pro hac vice admission on the
basis that Shalaby's application failed to disclose that he had been disciplined by the United States
Bankruptcy Court for the Northern District of California”); In re Riebschlager, 303 Kan 373, 374, 361
P3d 499, 500 (2015) (prohibiting attorney from ever appearing pro hac vice in the state of Kansas for an
indefinite period, after attorney was disqualified for misleadingly stating “I have been the subject of
prior public discipline, but not suspension or disbarment, in any jurisdiction” where he had received
a “partially probated suspension” in Texas); Victor v Powell, 2016 Conn. Super. LEXIS 944, at *40
(Super Ct Apr. 27, 2016, No. LLICV156012655S) (revoking pro hac vice status where attorney failed to

1        In the alternative, the Court might sua sponte “issu[e] a show-cause order demanding that [Attorney
Malevitis] explain why his admission should not be [barred] on the basis of his misrepresentation” regarding
his disciplinary history (e.g., that “application failed to disclose that he had been disciplined” in Michigan). In
re Shalaby, 775 F App'x 249, 250 (7th Cir 2019).
Case 1:19-cv-02170-LDH-LB Document 23 Filed 10/30/19 Page 2 of 4 PageID #: 71




disclose a suspension and argued “he did not actually know that he was suspended and forgot when
he filed the initial affidavit”).

        Additionally, Attorney Malevitis’s application is deficient under the rules as it seemingly does
not comply with Local Rule 1.3(c)’s requirement that the application “be accompanied by a certificate
of the court for each of the states in which the applicant is a member of the bar,” insofar as it states
that he “presently practice[s] law in both state and federal court in Illinois and other jurisdictions.”
Local Rule 1.3(c) (emphasis added) and ECF No. 22 at 2 (emphasis added).

        Second, Attorney Malevitis is unquestionably a necessary witness, and indeed, the sole witness
as to much relevant conduct. While we believe that this matter will be ultimately resolved on default
judgment, in various communications, Attorney Malevitis has expressed that he intends to challenge
service. Thus, even if the matter never goes to trial, his testimony will be necessary in the “traverse”
hearing challenging service. Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 58 (2d Cir.
2001). In that hearing, Attorney Malevitis would testify about whether the process server’s account
of service was accurate,2 and would also need to explain the discrepancies in how he has
communicated about the matter.

        New York Code of Professional Responsibility, Disciplinary Rule 5-102(B) provides:

        “Neither a lawyer nor the lawyer’s firm shall accept employment in contemplated or pending
        litigation if the lawyer knows or it is obvious that the lawyer or another lawyer in the lawyer’s
        firm may be called as a witness on a significant issue other than on behalf of the client, and it
        is apparent that the testimony would or might be prejudicial to the client.”

         This rule applies, “first and foremost, where the attorney representing the client before a jury
seeks to serve as a fact witness in that very proceeding.” Ramey v Dist. 141 Intl. Assn. of Machinists &
Aerospace Workers, 378 F3d 269, 282 (2d Cir 2004). This is because “when one individual assumes the
role of both advocate and witness it may so blur the line between argument and evidence that the
jury’s ability to find facts is undermined.” United States v. Arrington, 867 F.2d 122, 126 (2d Cir. 1989)
(cleaned up). Here, to the extent the case is not simply resolvable on default (without a traverse
hearing) or on the pleadings,3 Attorney Malevitis will inevitably seek to give testimony while
simultaneously acting as the attorney for MLA Law Offices.

        As a first example, Attorney Malevitis has now taken the position in correspondence that
“there is no evidence that the law firm MLA is a debt collector.” However, he has personally signed

2        “He saw me exiting my vehicle and approaching him. In a loud clear voice, I identified myself and
announced that I was serving John Malevitis with court documents. He quickly entered his vehicle, through
the driver's side door. He started the vehicle while looking very panicked. I announced service and left the
pleadings on the premises as he drove off from the residence in an easterly direction.” See ECF No. 12 at 5.
3        The FDCPA requires an initial communication from a debt collector to contain (or be supplemented
within five days with) “the amount of the debt.” 15 USC § 1692g(a)(1). The communication here, in ECF
No. 1-1, simply and unambiguously does not contain any amount of a debt. Looking to the dockets in other
cases (Nape, supra; Boccasini, surpra), Defendants have been sending the same form letter without any “amount
of the debt” since at least October of 2017.

                                                                                                 Page 2 of 3
Case 1:19-cv-02170-LDH-LB Document 23 Filed 10/30/19 Page 3 of 4 PageID #: 72




numerous letters, as the sole attorney at MLA, that unambiguously state, “This communication is from
a debt collector,” and those letters plainly attempt to collect a consumer debt. See e.g., ECF No. 1-1
(“THIS IS AN ATTEMPT TO COLLECT A DEBT”) (bold and caps in original). See also Boccasini
v. MLA Law Offices et al., No. 19-cv-157 (EDNY Jan. 8, 2019), ECF No. 2 at 10 (both statements
appear in substantively identical in January 2018 letter); Nape v. MLA Law Offices, No. 17-cv-08504
(NDIL Nov. 29, 2017), ECF No. 1-1 at 2 (same in October 2017 letter). Attorney Malevitis would
obviously need to testify that these letters contained his signature and either (1) he and MLA Law
Offices are debt collectors or (2) he intentionally included false information in numerous letters to
consumers. Either testimony “would or might be prejudicial to the client.” Fuchs v Schick, 2002 US
Dist LEXIS 6212, at *7-8 (SDNY Apr. 10, 2002) (denying pro hac vice motion where attorney would
be a witness as to underlying conduct).

         Similarly, if Attorney Malevitis challenges service as he has suggested he will, his testimony
will be necessary for that challenge: “no hearing is required” and the “presumption of proper service”
that comes with a server’s sworn affidavit holds “where the defendant fails to swear to specific facts
to rebut the statements in the process server’s affidavits.” Old Republic Ins. Co., supra, at 58 (internal
quotes omitted). Thus, he precisely “seeks to serve as a fact witness in th[e] very proceeding” where
he will act as a lawyer. Ramey, supra, at 282. Attorney Malevitis has even stated “my home is equipped
with several high grade cameras which captured your Barney Fife throwing your office’s legal
documents on my front steps and then walking away to discontinue his unlawful trespass,” seemingly
acknowledging he was aware of service. Thus, Attorney Malevitis’ testimony that he was aware of
service “would or might be prejudicial to the client” at a traverse hearing. Rule 5-102(B). See Margouleff
v Beck, 2019 US Dist LEXIS 122620, at *20 (SDNY July 23, 2019) (ordering a traverse hearing to
determine whether Beck was “was aware that Benedetto dropped the summons and complaint in his
presence”) (emphasis added); Doe v Karadzic, 1996 US Dist LEXIS 5291, at *7 (SDNY Apr. 22, 1996).

       For these reasons, we believe that Attorney Malevitis’s pro hac vice application must be denied.
We ask the Court to provide a formal briefing schedule so that we may submit full briefing opposing
the motion.

                                                         Respectfully submitted,
                                                             /s/
                                                         _________________
                                                         J. Remy Green
                                                             Honorific/Pronouns: Mx., they/their/them
                                                         COHEN&GREEN P.L.L.C.
                                                         Attorneys for Plaintiff
                                                         1639 Centre St., Suite 216
                                                         Ridgewood, New York 11385
Enclosure.

cc:
Defendants by Electronic Filing.



                                                                                              Page 3 of 3
       Case 1:19-cv-02170-LDH-LB Document 23 Filed 10/30/19 Page 4 of 4 PageID #: 73
MEMBERS
JAMES M. CAMERON, JR.
                                 STATE OF MICHIGAN                      MARK A. ARMITAGE
                                                                        EXECUTIVE DIRECTOR
  CHAIRPERSON
CRAIG H. LUBBEN
                                ATTORNEY DISCIPLINE BOARD                                   WENDY A. NEELEY
                                                                                             DEPUTY DIRECTOR
  VICE-CHAIRPERSON                                                                          JENNIFER M. PETTY
SYLVIA P. WHITMER, Ph.D.                                                                     LEGAL ASSISTANT
  SECRETARY
ROSALIND E. GRIFFIN, M.D.                                                                  211 WEST FORT ST.
CARL E. VER BEEK                                                                                SUITE 1410
                                                                                       DETROI"L MICHIGAN 48226-3236
LAWRENCE G. CAMPBELL                                                                       PHuNE: 313-963-5553
DULCE M. FULLER                                                                             FAX: 313-963-5571
LOUANN VAN DER WIELE                                                                       WWW.ADBMICH.ORG
MICHAEL MURRAY




                                NOTICE OF SUSPENSION WITH CONDITIONS

                                               Case No. 13-90-RD

                                       Notice Issued: October 30, 2013


                John L. Malevitis, P 62245, Chicago, Illinois, by the Attorney Discipline Board.
                1.     Suspension - 179 Days

                2.     Effective October 26, 2013

               The Illinois Supreme Court suspended respondent, John L. Malevitis, from the practice of
      law in Illinois for one year, effective June 12, 2013.

              On August 8,2013, respondent was ordered to show cause pursuant to MCR 9.120(C) why
      he should not be subject to a reciprocal order of discipline in Michigan. No objections were filed by
      either party in response to that order and respondent was found to be in default. The Attorney
      Discipline Board ordered that respondent's license to practice law in Michigan be suspended for
      179 days and that he be subject to conditions related to the underlying misconduct. Costs were
      assessed in the amount of $1,506.51.




~a~   Mark A. Armitage

      Dated:    _O_.C_T_3_0_ __·
